Citation Nr: 0737382	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968 including service during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In relevant part, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran timely perfected an appeal of this determination 
to the Board.  In September 2007, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran contends that he has PTSD due to traumatic 
experiences during the Vietnam Era.  He provides the 
following in-service stressors:

*	In April 1966 while in Tan Son Nhut Air Base during a 
stopover, the base came under attack with mortars and 
small arms fire resulting in numerous casualties and 
wounded.

*	In September or October 1966 while stationed at Long 
Binh, the ammunitions dump was blown up resulting in 
many casualties.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the United States Army and 
Joint Services Records Research Center and 
request verification of the above 
stressors claimed by the veteran.  Unit 
histories should be investigated to verify 
the veteran's recollections of combat 
activity.  The veteran was attached to the 
576th Ordnance Company.  See Pentacost v. 
Principi, 16 Vet. App. 124, 128 (2002).

	     2.  Copies of all outstanding records of 
treatment received by the 		     veteran for 
PTSD from VA and non-VA medical providers since 	     
	     should be obtained and made part of the 
record.

3.  If, and only if, a stressor is 
verified, the veteran should be afforded a 
VA psychiatric examination to obtain a 
medical opinion as to the nature of any 
PTSD found and its possible relationship 
to active service.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  Send the claims 
folder to the examiner for a review of the 
veteran's pertinent medical history to 
facilitate making these important 
determinations.  

The examiner should state whether it is at 
least as likely as not that any 
psychiatric disorder found, to include 
PTSD, is etiologically related to the 
veteran's service.  Should PTSD be 
diagnosed, the underlying 
stressor/stressors should be specifically 
identified.  

If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  

The rationale for all opinions expressed 
should be discussed.  The examination 
report must confirm that the claims folder 
was reviewed.

4.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


